Name: Commission Regulation (EC) No 2302/2003 of 29 December 2003 derogating from Regulation (EC) No 192/2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin
 Type: Regulation
 Subject Matter: executive power and public service;  foodstuff;  tariff policy;  economic geography;  beverages and sugar;  international trade
 Date Published: nan

 Avis juridique important|32003R2302Commission Regulation (EC) No 2302/2003 of 29 December 2003 derogating from Regulation (EC) No 192/2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of origin Official Journal L 342 , 30/12/2003 P. 0004 - 0004Commission Regulation (EC) No 2302/2003of 29 December 2003derogating from Regulation (EC) No 192/2002 laying down detailed rules for issuing import licences for sugar and sugar and cocoa mixtures with ACP/OCT or EC/OCT cumulation of originTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community(1), and in particular Article 6(4) of Annex III thereto,Whereas:(1) Commission Regulation (EC) No 192/2002(2) lays down detailed rules for issuing import licences for products falling within CN Chapter 17 and CN codes 1806 10 30 and 1806 10 90 with ACP/OCT or EC/OCT cumulation of origin.(2) In view of the enlargement of the European Union on 1 May 2004, a derogation should be made, for 2004, from the timetable for the submission of applications laid down in that Regulation to enable economic operators in the new Member States to participate in imports of these products from the date of accession. To the same end, it is also necessary to lay down a maximum quantity available on 1 January 2004 for the first period of submission of applications, corresponding to one third of the maximum annual quantity laid down in the second subparagraph of Article 6(4) of Annex III to Decision 2001/822/EC,HAS ADOPTED THIS REGULATION:Article 11. For 2004, by derogation from Article 3(2) of Regulation (EC) No 192/2002, import licence applications shall relate to a quantity of not less than 25 tonnes and not more than the quantity laid down in paragraph 3 for the period of submission of applications for the month of January, and the quantity available for the subsequent periods of submission of applications.2. For 2004, by derogation from Article 6(1) of Regulation (EC) No 192/2002, licence applications shall be submitted to the competent authorities of the Member States in the first five working days of January, May, July and October 2004.3. For 2004, by derogation from Article 6(3) of Regulation (EC) No 192/2002, where licence applications submitted in the first five working days of January 2004 exhaust or exceed 9333 tonnes, the Commission shall fix the single reducing coefficient to be applied to each of the applications submitted within 10 working days of the closing date for submitting licence applications.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 314, 30.11.2001, p. 1.(2) OJ L 31, 1.2.2002, p. 55.